Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 2 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) enabling a user to quickly and privately access wedding planning related resources of interest to the user, which is a method of organizing human activity such as managing personal behavior. 
This judicial exception is not integrated into a practical application because the addition of a mobile communication device, a computer program configured to operate on the mobile communication device, and a database of information accessible through the mobile communication device do not add a meaningful limitation to the abstract idea because they amount to simply linking the user of the abstract idea to a particular technological environment or field of use. 






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0235748 issued to Robert Gordon et al (hereinafter referred to as Gordon).
As to claim 1, Gordon discloses a mobile communication device configured to carry out through processor executable instructions using computer-implemented functions to improve operation of the computing system to enable a user to quickly and privately access wedding planning related resources of interest to the user (user terminals for wedding management including PC, minicomputer, microcomputer, telephone device, personal digital assistant (PDA), or any other device having a processor and input capability, see Para. 0012, and the terminal can communicate with a server to maintain a wedding management system, see Para. 0012 – 0013), the system comprising: 
(computer programs or instructions loaded into the computer system, which comprises one or more processors, communication infrastructure, memory, etc., see Para. 0040 - 0046); 
- a database of information accessible through the mobile communication device, wherein the information of the database includes wedding planning resource information in the form of website links, telephone number links or both (wedding management database including the account holder’s and wedding’s information, including wedding’s websites, see Para. 0013 – 0014, 0020 and 0022 – 0036, and website may further include features or links to features, see Para. 0025, and user’s, guests’ and vendors’ contact information, see Para. 0031); and 
- a resource access function configured to enable the user to access a resource of the database either through a direct link to a website of the resource, a direct link to call a telephone number of the resource or both without requiring the user to conduct an internet search to find and access the resource (website may further include features or links to features (including vendors) so the user may perform tasks through the website, see Para. 0024 – 0027, if the user is performing tasks (ex: order invitations, thank you notes, purchasing rings, make arrangements for honeymoon, etc.) through the website, they are not performing an outside internet search to perform such tasks).

(features and vendors within the wedding management site include caterers, bakeries, dress makers, photographers, disc jockeys, bands, reception halls, florists/flowers, officiant consultation and fee payment, etc., see Para. 0003, 0024 – 0027, 0031).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164